Citation Nr: 9926968	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1970, including service in the Republic of Vietnam 
from February to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the this appeal.

2.  The veteran has provided credible medical evidence 
diagnosing PTSD; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

3.  The evidence of record establishes that the veteran 
engaged in combat with the enemy; that his claimed stressor 
is related to that combat; that there is no clear and 
convincing evidence to the contrary; that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service; and that the veteran's 
lay testimony alone, under such circumstances, is sufficient 
to establish the occurrence of the claimed in-service 
stressor.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a) (West 1991 & 1998));  38 C.F.R. §§ 3.102, 
3.303(a), 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of  38 U.S.C.A. § 5107(a) (West 1991) in 
that it is plausible and capable of substantiation.  It is 
further found that the facts have been properly developed and 
no further assistance is necessary to comply with VA's 
statutory duty to assist.  38 U.S.C.A. § 5107(a) (West 1991)

I.  Evidentiary and Procedural History

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnoses of a psychiatric 
disability.  His report of service separation examination, 
conducted in September 1970, disclosed that his psychiatric 
evaluation was normal.  

The service personnel records show that the veteran had 
service in the Republic of Vietnam from February to July 
1970.  His duties included those of a mortar man, A-gunner, 
Corporal of the Guard and 81-millimeter mortar ammunition 
man.  The records further reveal that he participated in 
operations against the enemy in February 1970 and was awarded 
the Combat Action Ribbon in April 1970.  Embarkation slips 
reveal that he was sent from Da Nang to a medevac hospital in 
July 1970. 

A report of disability assessment, dated in September 1993, 
from Victor J. McCarley, Ph.D., a private psychologist, notes 
that the veteran claimed a war-related wound to his left 
ankle in 1970 which resulted in his being honorably 
discharged from the military.  No combat- or PTSD-specific 
testing was done, and no combat stressors were identified. On 
examination the veteran was oriented in all spheres.  He had 
mild deficits in his attention span, but it was within 
acceptable limits.  His affect was relatively calm, but with 
a low frustration tolerance.  His mood was dysthymic.  He had 
a preoccupation with his emotional stability/sanity and 
death.  The diagnoses included: Axis I: Depressive disorder; 
PTSD, delayed onset; cannabis abuse; and an intermittent 
explosive disorder (provisional), and Axis IV (psychosocial 
stressors): Vietnam combat experiences/trauma; chronic 
illness (hypertension); unemployment/disability; inadequate 
finances; polysubstance abuse; marital divorce/intimate 
discord.

The veteran submitted a claim for service connection for PTSD 
in July 1993.  A report of VA examination, conducted in 
January 1994, cites the veteran's statement that a member of 
the veteran's patrol was wounded when he detonated a booby 
trap.  The veteran went into shock and was medevaced to the 
Da Nang hospital.  He also said that he fell down a 20-foot 
cliff and injured his ankle while his unit was taking sniper 
fire.  It was the same ankle he had hurt playing basketball.  
While in the DaNang hospital, he witnessed a serviceman with 
a gaping and unbandaged wound in his side.  During Christmas 
of 1969 the Viet Cong made a tunnel attack killing several 
people, and the veteran had to move several bodies the next 
day.  He witnessed the rape of a one legged woman by several 
soldiers.  He stated that soldiers would put the heads of 
dead Viet Cong on sticks and take pictures to send home.  He 
reported shooting into the bodies of Viet Cong who had been 
shot by other soldiers.  

The veteran complained of nightmares, but stated that they 
did not concern Vietnam, and indicated that he smoked eight 
or nine joints of marijuana per week  He also complained of 
temper problems, of hearing people call his name, of feeling 
depressed and tearful and of not being able to trust people.  
He did not complain of flashbacks.  He saw a psychiatrist on 
a monthly basis, and takes Mellaril, 15 mgs. three times 
daily.  The Axis I diagnoses were personality disorder, not 
otherwise specified, and cannabis dependence.  The examiner 
stated that the veteran did not have PTSD, and noted that his 
history was rather unreliable and inconsistent with the 
information in his claims file.  

A March 1994 rating decision denied service connection for 
PTSD, and the veteran failed to initiate a timely appeal.  

An August 1994 Social Security Administration (SSA) decision 
awarded disability benefits to the veteran based on a SSA 
Administrative Law Judge determination that the veteran was 
severely disabled due to depression and PTSD. 

An April 1994 report from the Madison Clinic states that the 
veteran had been treated since November 1993 and exhibited 
evidence of flash backs, anger, nightmares and paranoia.  He 
also experienced hypervigilance, exaggerated startle response 
and intrusive memories of Vietnam.  The report noted that the 
veteran had been awarded the Combat Action Ribbon, and that 
he met the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III R) criteria for a diagnosis of PTSD.  

A letter from the veteran's former supervisor, dated in May 
1994, refers to the veteran "blowing up" and getting into 
numerous fights on the job, and asked that he be relieved 
from his stressful work.

A July 1994 letter from the veteran's former employer informs 
him that his application for permanent and total disability 
retirement has been approved, effective June 1, 1994.
 
A report of VA psychiatric examination, conducted in December 
1994, noted that the veteran cited his claimed ankle wound, 
the rape incident and the cutting off of Viet Cong heads as 
stressors.  He complained of intrusive thoughts and 
nightmares, none of which involved Vietnam.  He denied flash 
backs and hallucinations.  He complained of sleep 
disturbance, angry outbursts, decreased concentration and 
interest, and hypervigilance.  He was tearful when asked 
about suicidal ideations, and indicated that he had lost a 
job because of violence.  

On mental status examination his affect was definitely 
restricted.  He endorsed several symptoms of PTSD and major 
depression.  The examiner found that while he fulfilled the 
requirements for PTSD, he did not fulfill the criteria B 
symptoms (re-experiencing an event) and that the diagnosis of 
PTSD could not be made.  The diagnoses were major depression 
and anxiety.  

A rating decision of September 1995 denied entitlement to 
service connection for PTSD.  Upon receiving notification, 
the veteran initiated the instant appeal

A May 1996 stressor statement from the veteran recounts his 
going into shock when a member of his patrol detonated a mine 
on Easter 1969; seeing a badly injured serviceman in the 
hospital in DaNang; injuring his ankle by falling into a 
ravine while dodging sniper fire; and  being medevaced back 
to the United States in a plane filed with body bags.  He 
asserted that he had recurrent dreams of those body bags.

An August 1996 letter from Jack Morgenstern, MD, states that 
the veteran's PTSD symptoms precipitate his violent behavior.  
The letter adds that the veteran has PTSD, to a reasonable 
degree of psychiatric certainty, as a result of his service 
in Vietnam.  The letter notes that the veteran fluctuates 
between different behaviors because of intrusive memories of 
combat-related war trauma, and that he meets the diagnostic 
criteria for PTSD and major depression.  

During the veteran's personal hearing in August 1996, he 
reiterated some of the stressors recounted earlier, called 
attention to medical reports and opinions showing that he had 
PTSD, and agreed to another VA psychiatric examination but 
objected to being examined by an Asian physician.  He stated 
that he did not know what happened to the serviceman who 
detonated the mine, and could not remember his name.  A 
transcript of the testimony is of record.  

A report of VA psychiatric examination, conducted in November 
1996, cited the veteran's complaints that he did not like to 
go out or to meet people; that he did not dream; that he did 
not like having anyone behind him; and that he slept only an 
hour and a half at night.  He stated that sudden, loud sounds 
make him jumpy, and that he had been so scared by loud sounds 
that he has hyperventilated and sought emergency room 
treatment, but denied acting or behaving like he is in a war 
zone.  He complained of poor recent memory, while stating 
that he would remember Vietnam when he saw tree lines while 
driving.  

On mental status examination, the veteran was initially angry 
and dysphoric, but became euthymic after being told that 
there could be no examination if he did not cooperate.  The 
examiner found that the veteran denied many of the criteria 
for a PTSD diagnosis, including flash backs, intrusive 
thoughts and nightmares, and that he claimed auditory 
hallucinations and ideas of reference.  He found the 
veteran's history and presentation to be unreliable since 
they changed often and were not confirmed by his service 
records.  Specifically, the examiner felt that the service 
medical records contradicted the veteran's history of an 
inservice stressor in Vietnam during Easter 1969 because the 
veteran's service records showed that he did not arrive in 
Vietnam prior to February 1970.  The diagnoses included 
depressive disorder, not otherwise specified, and PTSD per 
record from private doctors and therapist, which is not 
confirmed.  

A June 1997 psychiatric report from Gregory V. Richardson, 
M.D., states that the veteran was upset at being examined 
previously by a physician of Asian extraction.  He stated 
that there was a possibility that the veteran became 
disassociated during the VA examination and that the 
disassociation would explain the veteran's behavioral shifts 
during the examination.  On examination in May 1997 the 
veteran was courteous but would slip in and out of anger at 
the previous VA examiner.  He was sometimes calm and 
collected, but would often hide hid face in his hands and 
brush away tears, which the  examiner referred to as 
"apparent flashbacks".  His associations were appropriate 
except when he was agitated due to recollections of the 
previous examination or of Vietnam war incidents.  The 
diagnosis was PTSD that had severely affected the veteran's 
life, and he concluded that the veteran was totally disabled 
from PTSD and that the November 1996 VA examination report 
contained the symptoms even though the VA examiner did not 
make the diagnosis. 

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that evidence 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

In August 1995, the veteran reopened his claim for service 
connection for PTSD by submitting a copy of his SSA award 
letter informing him that SSA disability benefits had been 
awarded him because of severe PTSD and depression.  At the 
time the veteran reopened his claim, governing regulations 
pertaining to service connection for PTSD were as follows:

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.304(f) (effective prior to March 7, 1997).

On June 18, 1999, the above-cited regulation was amended, 
retroactive to March 7, 1997, to read as follows:

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998);  38 
C.F.R. § 3.304(f) (effective on and after March 7, 1999).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

The Board finds that under the prior regulation, the veteran 
would be entitled to service connection for PTSD because he 
has provided medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  In this 
case, service department evidence that the veteran was 
awarded the Combat Infantryman Badge, in the absence of 
evidence to the contrary, constitutes conclusive evidence of 
the claimed inservice stressor.  The veteran's service 
administrative service records document service in Vietnam as 
a mortar man and gunner, and further document his 
participation in operations against enemy forces and the 
award of the Combat Action Ribbon.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998);  38 C.F.R. § 3.304(f) (effective 
prior to March 7, 1997).

Viewing the evidence under the regulation which became 
effective on March 7, 1997, the Board finds that the veteran 
would be entitled to service connection for PTSD because he 
has provided medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1998);  38 C.F.R. § 3.304(f) 
(effective prior to March 7, 1997).

The Board finds that the evidence establishes that the 
veteran engaged in combat with the enemy, that the claimed 
stressor is related to that combat, and that there is no 
clear and convincing evidence to the contrary.  The Board 
further finds that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, and that the veteran's lay testimony alone, under 
such circumstances, is sufficient to establish the occurrence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998);  38 C.F.R. § 3.304(f) (effective 
prior to March 7, 1997).  See  Arms v. West, 12 Vet App 188 
(1999).

The Board finds that the veteran is entitled to service 
connection for PTSD under both the old and the new 
regulation.  Further, due to the Board's ultimate decision in 
this matter, the Board finds that the veteran has not been 
prejudiced by the failure of the RO to consider the evidence 
under the revised regulation effective March 7, 1997.  
Bernard v. Brown,  4 Vet.App. 384, 392-394 (1993).

In addition, the Board has considered the medical evidence 
and finds that even the VA examiner recognized some of the 
symptoms of PTSD when he examined the veteran.  However, he 
was reluctant to make the diagnosis because of a confused 
stressor history.  The veteran has been examined by several 
private physicians who have diagnosed PTSD.  The private 
medical report of April 1994 specifically found that the 
veteran met all the diagnostic criteria for a diagnosis of 
PTSD under the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IIIR), and cited the specific reasons for each 
finding.  The private medical report dated in August 1996 
confirmed that diagnosis and found that the veteran's Vietnam 
stressors were profound.  In June 1997, Dr. Richardson also 
found that the veteran had PTSD under the criteria for 
diagnosing PTSD in the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and interpreted the symptoms 
displayed during the November 1996 VA examination as clearly 
identifiable as those of PTSD.  

The Board has carefully considered the VA and private 
examination reports and appreciates the difficulties that lie 
in separating symptoms of PTSD from those of depression or 
other psychiatric conditions.  However, the Board finds that 
during several examinations the veteran displayed symptoms of 
PTSD, including intrusive thoughts of Vietnam, that were 
either not repeated or not recognized by the VA examiner.  
Therefore, the Board finds the several private examination 
reports to be the more persuasive.  

Under the circumstances presented in this case, and according 
the veteran all benefit of the doubt, the Board finds that 
the evidence supporting an allowance of service connection 
for PTSD favors the appellant, and service connection for 
that disability is granted. 


ORDER

Service connection for PTSD is granted. 



		
	FRANK L. CHRISTIAN 
	Member, Board of Veterans' Appeals

 

